Citation Nr: 1820855	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  09-33 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas 


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals of right shoulder arthroplasty

2.  Entitlement to a total disability rating due to individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to June 1974. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Specifically, an April 2007 rating decision, in pertinent part, denied entitlement to a rating increase in excess of 30 percent for the Veteran's service-connected right shoulder disability.  A February 2012 rating decision denied entitlement to a TDIU.  In July 2013, the Board remanded this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded this case for various actions, including affording the Veteran a VA examination.  Thereafter, the United States Court of Appeals for Veterans Claims (Court) issued directives with regard to evaluating orthopedic disabilities and the Veteran's private attorney asserted that a May 2016 examination was inadequate.  The RO then attempted to update the VA examination records according to the Court directives.  However, the Veteran's private attorney has again contended that the most recent June 2017 examination was inadequate and also submitted a private medical report.  

Specifically, the private attorney maintains that the June 2017 examiner indicated that there was abnormal range of motion in flexion and abduction.  However, even though there was such limited motion, the examiner stated that the abnormal range of motion as well as pain weakness, fatigability and incoordination did not contribute to functional loss, but the same examiner previously (in 2016) indicated that these factors were expected outcomes and did contribute to functional loss.  The Veteran and his private attorney indicated that these inconsistencies and the impact of the functional loss should have been addressed.  Moreover, the VA examiner did not review the records of the Houston VA facility or the Social Security Administration (SSA) (as well as the subsequently submitted private medical evidence) prior to the examination even though the examiner was supposed to review the evidence of record.

In light of the foregoing, the Veteran should be afforded a new examination. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected right shoulder disability.  The examiner should review the record prior to examination including the records of the SSA and Houston VA facility as well as the medical report of Dr. Hal Richart RN DC CCSP.  

The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ).  The DBQ should be filled out completely as relevant.

The examiner should specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should specifically address the Veteran's functional loss due to pain weakness, fatigability and incoordination as well as any other factors which are present.  The functional loss should be described.

The examiner should obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flare-ups from the Veteran himself.  The examiner should elicit relevant information as to the Veteran's flares with a description of the additional functional loss, if any, the Veteran has during flares.  The examiner should estimate the Veteran's functional loss due to flares based on all the evidence of record-including the lay information or sufficiently explain why the examiner cannot do so.

In discussing the relevant clinical findings, the examiner should specifically note the Veteran's current complaints, symptoms, any interference with daily and/or occupational activities, and the level of disability.  

The examiner must also provide information concerning the functional impairment that results from the service-connected right shoulder disability which may affect his ability to function and perform tasks in various occupational situations.   

Any opinions expressed by the examiner must be accompanied by a complete rationale.

2.  Review the medical opinion(s) obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

3.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

